Order so far as appealed from unanimously modified by granting items 9, 10,11,13 and 15 of the notice of motion, and as so modified affirmed, with twenty dollars costs and disbursements to the appellants. As to item 9, plaintiff need state only the approximate dates. As to item 10, plaintiff need not furnish particulars in respect to plaintiff’s contracts with customers. Bill of particulars to be served within ten days after service of a copy of the order with notice of entry thereof. No opinion. Present — O’Malley, Townley, Dore, Cohn and Callahan, JJ.